Exhibit 10.6

 

LOGO [g645060g56t18.jpg]

October 29, 2018

Booz Allen Hamilton Inc.

Attn: Ryan Ross

8283 Greensboro Drive

McLean, VA 22102

Phone:

Legal Entity Identifier: 549300D7XCH2480XU542

Re: Swap Transaction between U.S. Bank National Association and Booz Allen
Hamilton Inc.

Ladies/Gentlemen:

This communication sets forth the terms for the above-referenced transaction
entered into between U.S. Bank National Association (“U.S. Bank”) and Booz Allen
Hamilton Inc. (“Counterparty”) on the Trade Date set forth below (the
“Transaction”), and constitutes a “Confirmation” that supplements, forms a part
of, and is subject to the ISDA Master Agreement dated September 26, 2018
executed by the parties (as amended and supplemented from time to time, the
“ISDA Master Agreement”).

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“ISDA Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and this Confirmation, this
Confirmation will govern.

1. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

Type of Transaction:    Interest Rate Swap Notional Amount:    USD 50,000,000.00
Trade Date:    October 29, 2018 Effective Date:    April 30, 2019 Termination
Date:    June 30, 2023, subject to adjustment in accordance with the Modified
Following Business Day Convention. Fixed Rate Payer:    Counterparty Fixed Rate
Payer Payment Dates:    Beginning May 31, 2019, and thereafter on the last day
of each Month, to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention. Fixed Rate Payer
Period End Dates:    Beginning May 31, 2019, and thereafter on the last day of
each Month, to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention. Fixed Rate:   
3.048% Fixed Rate Day Count Fraction:    Actual/360 Business Days:    London,
New York

 

Internal Ref ID: 509638 External Ref ID:
1030393377USBNAC00000000000000000000509638   Page 1



--------------------------------------------------------------------------------

Floating Rate Payer:    U.S. Bank Floating Rate Payer Payment Dates:   
Beginning May 31, 2019, and thereafter on the last day of each Month, to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention. Floating Rate Payer Period End
Dates:    Beginning May 31, 2019, and thereafter on the last day of each Month,
to and including the Termination Date, subject to adjustment in accordance with
the Modified Following Business Day Convention. Floating Rate for Initial
Calculation Period:    To be determined (subject to terms described under
“Floating Rate for Calculation Periods”) Floating Rate for Calculation Periods:
   The Floating Rate will be determined by the Floating Rate Option, but if the
Floating Rate determined for any Calculation Period is less than 0% then the
Floating Rate for the period will be 0%. Floating Rate Option:    USD-LIBOR-BBA,
provided that the words “two London Banking Days preceding that Reset Date”
contained in the definitions of USD-LIBOR-BBA and USD-LIBOR-Reference Banks in
Section 7.1 of the ISDA Definitions shall be replaced with “two London and New
York Banking Day(s) preceding that Reset Date” Floating Rate Day Count Fraction:
   Actual/360 Designated Maturity:    1 Month Spread:    None Reset Dates:   
The first day of each Calculation Period Compounding:    Not Applicable Business
Days:    London, New York Calculation Agent:    As set forth in the ISDA Master
Agreement Payments to U.S. Bank:    Please refer to the Payment Method Form
above. Payments to Counterparty:    Please provide

2. Representations. This Confirmation is a legal, valid and binding obligation
of each party, enforceable against each party. Each party is hereby deemed to
represent to the other party that: (A) it is acting for its own account, and it
has made its own independent decisions to enter into the Transaction and that
the Transaction is appropriate or proper for it based upon its own judgment or
upon advice from its advisors; (B) it is not relying on any of the other party’s
communications as investment advice or as a recommendation to enter into the
Transaction, it being understood that information and explanations related to
the Transaction’s terms and conditions shall not be considered

 

 

 

Internal Ref ID: 509638 External Ref ID:
1030393377USBNAC00000000000000000000509638   Page 2



--------------------------------------------------------------------------------

investment advice or a recommendation to enter into the Transaction; (C) it has
not received from the other party any assurance or guarantee as to the
Transaction’s expected results; (D) it is, on its own behalf or through
independent professional advice, capable of evaluating and understanding and
understands and accepts the Transaction’s terms, conditions, and risks; (E) the
other party is not acting as a fiduciary or an advisor for it in respect of the
Transaction; and (F) it is an “eligible contract participant” under the
regulations promulgated by the CFTC.

3. Regulatory compliance. While the Transaction is outstanding, Counterparty
will remain obligated to deliver information to U.S. Bank as may be required by
U.S. Bank or any applicable regulators.

4. Mid-Market. The Mid-Market Mark at time of trade: 3.022%

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation enclosed for that purpose and returning
a copy via fax or email to:

U.S. Bank National Association

Attention: Derivatives Product Group

Fax#: 855-203-9959

Email: derivatives.documents@usbank.com

 

U.S. Bank National Association /s/ Giovanni A. Collecchia By:    Giovanni A.
Collecchia Title: Vice President

 

Accepted and confirmed as of the date first above written: Booz Allen Hamilton
Inc.

/s/ Brian Hockenberry

By:  

Brian Hockenberry

Title:  

Assistant Treasurer

 

 

 

Internal Ref ID: 509638 External Ref ID:
1030393377USBNAC00000000000000000000509638   Page 3